Exhibit 23.1 Kesselman & Kesselman Certified Public Accountants Trade Tower, 25 Hamered Street Tel Aviv 68125 Israel P.O Box 452 Tel Aviv 61003 Telephone +972-3-7954555 Facsimile +972-3-7954556 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated February 22, 2010 relating to the consolidated financial statements, which appears in Orckit Communications Ltd.'s Annual Report to Shareholders for the year ended December 31, 2009. We also consent to the reference to us under the heading "Experts" in such Registration Statement. Tel-Aviv, Israel /s/ Kesselman & Kesselman March 2, 2010 Certified Public Accountants (Isr.)
